El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
La cuestión aquí envuelta es si este caso debe ser juzgado* en la Corte de Distrito de Mayagüez o en la Corte de Dis-trito de San Juan.
*572 El demandante, traficante en armas de fuego, que bacía negocios bajo la razón social de Federal Sporteraft Co., alegó que los empleados de la demandada en Nueva York rotularon cierto embarque de revólveres y partes para los mismos como géneros de algodón (cotton goods) y que como resultado de esa falsedad el demandante estuvo sujeto a una investigación por los agentes de los gobiernos Federal e Insular y sufrió graves mermas en el negocio que tenía establecido en Añasco, dentro del distrito judicial de Mayagüez. La demandada, que es una corporación organizada bajo las leyes de Nueva York, y que bace negocios en Puerto Pico y tiene su oficina principal en San Juan, solicitó y obtuvo el traslado.
La regia general es que:
“Una corporación extranjera haciendo negocios en esta Isla que sea demandada en un distrito distinto del en que tiene el sitio principal de sus negocios tiene derecho a que la acción sea trasladada al distrito en que radica su dicha oficina principal. ’ ’ Arcelay v. American Railroad Co., 38 D.P.R. 807.
El artículo 79 del Código de Enjuiciamiento Civil, según fué enmendado en 1935 (Leyes de ese año, pág. 175), lee en parte como sigue (bastardillas nuestras):
“Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, los pleitos por los • siguientes motivos:
“ ‘1. Para obtener el importe de una indemnización contra una compañía de seguros proveniente de un contrato de póliza de seguro o para recobrar daños y perjuicios de acuerdo con los artículos 1803 y 1804 del Cóéigio Civil, edición de 1,902 (artículos 1802 y 1803, edi-ción 1930), o a virtud de cualquier otro precepto de ley . . . ”
En el presente caso la causa de acción surgió en Nueva York, donde se realizó el acto que ocasionó el daño, y no en Añasco, donde se sufrió la pérdida. 67 C. J. 94, sección 152; Id. 45, sección 56; Goodwin Preserving Co. v. Davis, 258 S. W. 97; Graves v. McCollum & Lewis, 193 S. W. 217; Kal-*573berg v. Greiner, 8 Pac. (2d) 799; Jones v. Main Island Creek Coal Co., 99 S. E. 462; Steed v. Harvey, 54 Pac. 1011; 72 Am. St. Rep. 789, 794; Gallup v. Sacramento and San Joaquín Drainage District, 171 Cal. 71, 151 Pac. 1142; Fresno National Bank v. Superior Court, 83 Cal. 491; Smith v. Smith, 88. Cal. 572.
Por tanto, el caso cae dentro de la regla general y no dentro de la excepción.

La resolución apelada debe ser confirmada.

Los Jueces Asociados Señores Wolf y Córdoya Dávila no intervinieron.